                                                                      1
                                                                        Ronald H. Freshman, Esq. (SBN 225136)
                                                                        Kimberly Cromwell, in pro per c/o
                                                                      2 LAW OFFICES OF RONALD H. FRESHMAN
                                                                        222 West 6th Street, Suite 400
                                                                      3
                                                                        San Pedro, CA 90731
                                                                      4 Telephone: (858) 756-8288
                                                                        Facsimile: (858) 964-1728
                                                                      5
                                                                      6 Kimberly Cromwell, pro per
                                                                        Ronald H. Freshman, Associated Attorney for Kimberly Cromwell; Attorney for William
                                                                      7
                                                                        Paatalo
                                                                      8
                                                                      9                           UNITED STATES DISTRICT COURT
Law Offices of Ronald H. Freshman




                                                                     10                                 NORTHERN CALIFORNIA
                                    222 West 6th Street, Suite 400




                                                                     11 KIMBERLY CROMWELL; WILLIAM                        Case No.: 4:17-cv-02429-DMR
                                        San Pedro, CA 90731




                                                                     12 PAATALO,                                          Hon. Judge Donna M. Ryu
                                         Tel. (858) 756‐8288




                                                                     13                   Plaintiffs,
                                                                     14                                                  DECLARATION OF KIMBERLY
                                                                          v.                                             CROMWELL IN SUPPORT
                                                                     15                                                  RESPONSE TO COURT’S ORDER
                                                                     16 CERTIFIED FORENSIC LOAN                          TO SHOW CAUSE AS TO WHY
                                                                        AUDITORS, LLC; ANDREW P.                         MATTER SHOULD NOT BE
                                                                     17 LEHMAN, AND DOES 1 THROUGH 10                    DISMISSED
                                                                     18 INCLUSIVE,
                                                                     19                 Defendants.
                                                                     20          I, Kimberly Cromwell, declare as follows:
                                                                     21          1.     I am a Certified Paralegal and work as a Sr. Contract Paralegal. I have 9
                                                                     22   years’ experience and am knowledgeable about the Federal Rules of Civil Procedure.
                                                                     23          2.     I have personal knowledge of the facts stated herein, except as to those
                                                                     24   matters stated upon information and belief, which I believe to be true, and if called to
                                                                     25   testify thereon, can competently do so.
                                                                     26          3.     I am and have always represented that I have filed and prosecuted this
                                                                     27   claim in pro per. Mr. Freshman is associated with me so the court is aware that while I
                                                                     28

                                                                                                          -1-
                                                                                          DECLARATION OF KIMBERLY CROMWELL
                                                                      1   am in pro per, I do seek the guidance and advice of an attorney. He also makes special
                                                                      2   appearances on my behalf.
                                                                      3          4.     I have not at any time, hired or retained Mr. Freshman to represent me in
                                                                      4   this matter as my attorney, and up until after the defaults were entered against the
                                                                      5   defendants, the Court recognized I was and am in pro per. This is evidenced by the
                                                                      6   certificate of services in Doc. ## 8, 13, 29 and 30. (A true and correct copy of each item
                                                                      7   is attached herein as Exhibits 1-4) I have also received other correspondence from the
                                                                      8   Court at my designated address.
                                                                      9          5.     There is no record of Mr. Freshman being substituted in as my counsel. I
Law Offices of Ronald H. Freshman




                                                                     10   have not requested that I receive service other than at my address and I have no idea why
                                                                          the court stopped noticing me. Further, even if the Court were to notice me through Mr.
                                    222 West 6th Street, Suite 400




                                                                     11
                                        San Pedro, CA 90731
                                         Tel. (858) 756‐8288




                                                                     12   Freshman, that requires that I receive actual notice at Mr. Freshman’s address, which has
                                                                     13   not happened.
                                                                     14          6.     I did listen to the hearing on August 30, 2018 from which it was my
                                                                     15   understanding Mr. Lehman’s request to set aside the default as to him, was granted.
                                                                     16   However, several months later, in October, we received a notice from the Court that the
                                                                     17   hearing was going to be held. I called the court clerk, who was confused. Mr. Freshman
                                                                     18   then had me draft a letter, which he then reviewed, approved and served on the Court
                                                                     19   and all parties. This letter asked for clarification of what the court was doing. (A true
                                                                     20   and correct copy is attached herein as Exhibit 5)
                                                                     21   ///
                                                                     22   ///
                                                                     23   ///
                                                                     24   ///
                                                                     25   ///
                                                                     26   ///
                                                                     27   ///
                                                                     28   ///

                                                                                                          -2-
                                                                                          DECLARATION OF KIMBERLY CROMWELL
                                                                      1          7.     I have been prejudiced and harmed by the Court’s failure to notice me of
                                                                      2   the Magistrates Report and Recommendations and dispute that the motion for default
                                                                      3   judgment should be decided as to Mr. Lehman as moot, and further dispute her findings
                                                                      4   as to Plaintiffs damages. Therefore, I respectfully request 10 days to prepare an
                                                                      5   objection to the findings and recommendations as set forth therein.
                                                                      6          I declare under the penalty of perjury of the laws of the United States the foregoing
                                                                      7   is true to the best of my knowledge and belief.
                                                                      8
                                                                          Date: February 20, 2019            /s/Kimberly Cromwell
                                                                      9                                      KIMBERLY CROMWELL
Law Offices of Ronald H. Freshman




                                                                     10
                                    222 West 6th Street, Suite 400




                                                                     11
                                        San Pedro, CA 90731
                                         Tel. (858) 756‐8288




                                                                     12
                                                                     13
                                                                     14
                                                                     15
                                                                     16
                                                                     17
                                                                     18
                                                                     19
                                                                     20
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28

                                                                                                          -3-
                                                                                          DECLARATION OF KIMBERLY CROMWELL
EXHIBIT ONE
           Case 4:17-cv-02429-DMR Document 8 Filed 05/31/17 Page 1 of 3


                                UN
                                 NITED STA
                                         ATES DISTR
                                                  RICT COU
                                                         URT
                               NOR
                                 RTHERN DIISTRICT OF
                                                   F CALIFOR
                                                           RNIA
                                              13
                                               301 Clay Streeet
                                               kland, CA 946612
                                             Oak
                                          _____
                                              ________________
                                            www
                                              w.cand.uscourtss.gov

Susan Y. So
          oong                                                                   GENERA
                                                                                      AL COURT NUMMBER
   CLERK OF
          O COURT                                                                            510-6637-3530

                                                May
                                                M 31, 20177
Kimberlyy S. Cromweell
1811 Anaastasia Drive
Brentwoo
       od, CA 94513  3
Ronald Henry
        H       Fresh
                    hman
3040 Skyccrest Drive
Fallbrook, CA 92028

Re:     Kiimberly S. Cromwell,
                     C         et al. v. Certifi
                                              fied Forensicc Loan Audittors
Case Num
       mber: 4:17-cv
                   v-02429-DM
                            MR


Dear Coun
        nsel/Parties:
        Thhis matter haas been rando
                                   omly assigneed to Unitedd States Maggistrate Judgee Donna M.. Ryu for
all purposses includingg trial.
        Thhe magistratee judges of this district have
                                                 h     been deesignated to conduct anyy and all procceedings
in a civil case
           c    includinng a jury or nonjury
                                     n       triall and to ordeer the entry oof a final juddgment, uponn the
consent off all parties.
         A reminder to file either a consent form  m or a declinnation form to proceed bbefore a Uniited States
Magistratee Judge was sent to Plain   ntiffs on Maay 15, 2017. A review oof our recordds discloses tthat the
Consent oro Declinatio   on to Magistrrate Judge Ju
                                                  urisdiction hhas not been filed in this case. Plainntiffs are
requested to completee the attached   d form documenting eithher consent oor request foor reassignmment and
file or e-fiile it with the Court by June
                                     J     14, 2017. Please noote that any pparty is free to withholdd consent
to proceed d before a magistrate
                        m          jud
                                     dge without adverse
                                                   a       subsstantive conssequences. T This form caan be
found on thet Court’s website
                          w       at www.cand.us
                                     w            scourts.gov.


                                                Susan
                                                S     Y. Sooong
                                                Clerk,
                                                C      Unitedd States District Court



                                                __________
                                                _         ________________
                                                   Ivy Lerm
                                                          ma Garcia, D
                                                                     Deputy Clerkk to the
                                                   Honorabble DONNA M. RYU
                                           Case 4:17-cv-02429-DMR Document 8 Filed 05/31/17 Page 2 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    KIMBERLY S. CROMWELL, et al.,                          Case No.4:17-cv-02429-DMR
                                                       Plaintiffs,
                                   7
                                                                                               CONSENT OR DECLINATION
                                                v.
                                   8                                                           TO MAGISTRATE JUDGE
                                        CERTIFIED FORENSIC LOAN                                JURISDICTION
                                   9
                                        AUDITORS, et al.,
                                  10                   Defendants.
                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you
                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                       consent or decline magistrate judge jurisdiction in this matter. Sign this form below your
                                  13   selection.
                                  14           ( )    Consent to Magistrate Judge Jurisdiction
                                  15                  In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial
                                  17   and entry of final judgment. I understand that appeal from the judgment shall be taken directly to
                                  18   the United States Court of Appeals for the Ninth Circuit.
                                  19                  OR
                                  20           ( )    Decline Magistrate Judge Jurisdiction
                                  21                  In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  22   States magistrate judge conduct all further proceedings in this case and I hereby request that this
                                  23   case be reassigned to a United States district judge.
                                  24
                                       DATE:                                                   NAME:
                                  25                                                           COUNSEL FOR:
                                                                                               (OR “PRO SE:)
                                  26

                                  27                                                           Signature

                                  28
                                           Case 4:17-cv-02429-DMR Document 8 Filed 05/31/17 Page 3 of 3




                                   1                                     UNITED
                                                                              D STATES D
                                                                                       DISTRICT C
                                                                                                COURT

                                   2                                   NORTHER
                                                                             RN DISTRIC
                                                                                      CT OF CALIIFORNIA

                                   3
                                        KIMBERLY
                                        K        S. CROMW
                                                        WELL, et al.,
                                   4                                                             Case No. 44:17-cv-024229-DMR
                                                         Plaintiffs,
                                   5
                                                 v.                                              CERTIFIC
                                                                                                        CATE OF S
                                                                                                                SERVICE
                                   6
                                        CERTIFIED FORENSIC
                                                  F        LOAN
                                   7    AUDITORS,
                                        A         et al.,
                                   8                     Defendantss.

                                   9
                                               I, the un
                                                       ndersigned, hereby certify that I am an employeee in the Offiice of the Clerk, U.S.
                                  10
                                       Disstrict Court, Northern Diistrict of Callifornia.
                                  11

                                  12
Northern District of California




                                               That on
                                                     n May 31, 20
                                                                017, I SERV
                                                                          VED a true annd correct coopy(ies) of tthe attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in
                                                      i a postage paid envelo
                                                                            ope addressedd to the persson(s) hereinnafter listed, by
                                  14
                                       dep
                                         positing said
                                                     d envelope in
                                                                 n the U.S. Mail,
                                                                            M or by plaacing said coopy(ies) intoo an inter-off
                                                                                                                             ffice delivery
                                                                                                                                          y
                                  15
                                       recceptacle locaated in the Cllerk's office..
                                  16

                                  17   Kimmberly S. Crromwell
                                       181
                                         11 Anastasiaa Drive
                                  18   Breentwood, CAA 94513
                                  19

                                  20
                                       Daated: May 31, 2017
                                  21

                                  22                                                         Suusan Y. Soonng
                                                                                             Cllerk, Unitedd States Distrrict Court
                                  23

                                  24

                                  25

                                  26                                                         Byy:_________
                                                                                                         __________________
                                                                                             Ivvy Lerma Gaarcia, Deputyy Clerk to thhe
                                  27                                                         H
                                                                                             Honorable DO ONNA M. R  RYU
                                  28
                                                                                             3
EXHIBIT TWO
                                          Case 4:17-cv-02429-DMR Document 13 Filed 07/27/17 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KIMBERLY S. CROMWELL, et al.,
                                   7                                                    Case No. 4:17-cv-02429-DMR
                                                      Plaintiffs,
                                   8
                                                v.                                      CLERK'S NOTICE RE: CASE
                                   9                                                    MANAGEMENT CONFERENCE
                                        CERTIFIED FORENSIC LOAN                         STATEMENT
                                  10    AUDITORS, et al.,
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order Setting Initial Case Management Conference and ADR Deadlines

                                  14   [Docket No. 4], the Case Management Conference Statement was due to be filed by July 26, 2017.

                                  15   No Case Management Conference Statement has been filed. The Case Management Conference

                                  16   Statement must be filed by no later than 5:00 p.m. P.S.T. on July 28, 2017.

                                  17
                                       Dated: July 27, 2017
                                  18                                                  Susan Y. Soong
                                  19                                                  Clerk, United States District Court

                                  20

                                  21

                                  22                                                  By:________________________
                                  23                                                  Ivy Lerma Garcia, Deputy Clerk to the
                                                                                      Honorable DONNA M. RYU
                                  24

                                  25

                                  26
                                  27

                                  28
                                          Case 4:17-cv-02429-DMR Document 13 Filed 07/27/17 Page 2 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        KIMBERLY S. CROMWELL, et al.,
                                   4                                                          Case No. 4:17-cv-02429-DMR
                                                       Plaintiffs,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        CERTIFIED FORENSIC LOAN
                                   7    AUDITORS, et al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11
                                              That on July 27, 2017, I SERVED a true and correct copy(ies) of the attached, by placing
                                  12
Northern District of California




                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
 United States District Court




                                  13
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  14
                                       receptacle located in the Clerk's office.
                                  15

                                  16   Kimberly S. Cromwell
                                       1811 Anastasia Drive
                                  17   Brentwood, CA 94513
                                  18
                                       Dated: July 27, 2017
                                  19

                                  20                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  21

                                  22

                                  23

                                  24                                                      By:________________________
                                                                                          Ivy Lerma Garcia, Deputy Clerk to the
                                  25                                                      Honorable DONNA M. RYU
                                  26
                                  27

                                  28
                                                                                          2
EXHIBIT THREE
                                          Case 4:17-cv-02429-DMR Document 29 Filed 11/28/17 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED
                                                                            D STATES D
                                                                                     DISTRICT C
                                                                                              COURT

                                   5                                  NORTHER
                                                                            RN DISTRIC
                                                                                     CT OF CALIIFORNIA

                                   6
                                        KIMBERLY
                                        K        S. CROMW
                                                        WELL, et al.,
                                   7                                                          Case No.177-cv-02429-DMR
                                                        Plaintiffs,
                                   8
                                                 v.                                           CERTIFIC
                                                                                                     CATE OF S
                                                                                                             SERVICE
                                   9
                                        CERTIFIED FORENSIC
                                                  F        LOAN
                                  10    AUDITORS,
                                        A         et al.,
                                  11                    Defendantss.

                                  12
Northern District of California
 United States District Court




                                                        ndersigned, hereby certify that I am an employeee in the Offiice of the Clerk, U.S.
                                                I, the un
                                  13   Disstrict Court, Northern Diistrict of Callifornia.
                                  14
                                               That onn 11/28/2017  7, I SERVED D a true and correct copyy(ies) of the attached "C Clerk's Noticee
                                  15   of Entry
                                          E     of Deffault", by plaacing said coopy(ies) in a postage paiid envelope addressed too the
                                       perrson(s) hereiinafter listed
                                                                    d, by depositiing said env elope in the U.S. Mail, oor by placingg said
                                  16   cop
                                         py(ies) into an
                                                       a inter-officce delivery receptacle
                                                                                 r           loocated in the Clerk's office.
                                  17
                                               Kimberrly S. Cromw
                                                                well
                                  18           1811 Anastasia
                                                    A         Driive
                                               Brentw
                                                    wood, CA 945 513
                                  19

                                  20

                                  21   Daated: 11/28/2
                                                     2017
                                  22
                                                                                           Suusan Y. Soonng
                                  23
                                                                                           Cllerk, Unitedd States Distrrict Court
                                  24

                                  25

                                  26                                                       Byy:_________
                                                                                                      __________________
                                                                                           V
                                                                                           Valerie Kyono, Deputy C
                                                                                                                 Clerk to the
                                  27                                                       Honorable DO
                                                                                           H           ONNA M. R RYU

                                  28
EXHIBIT FOUR
                                         Case 4:17-cv-02429-DMR Document 30-1 Filed 11/28/17 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED
                                                                            D STATES D
                                                                                     DISTRICT C
                                                                                              COURT

                                   5                                  NORTHER
                                                                            RN DISTRIC
                                                                                     CT OF CALIIFORNIA

                                   6
                                        KIMBERLY
                                        K        S. CROMW
                                                        WELL, et al.,
                                   7                                                           Case No.177-cv-02429-DMR
                                                        Plaintiffs,
                                   8
                                                 v.                                            CERTIFIC
                                                                                                      CATE OF S
                                                                                                              SERVICE
                                   9
                                        CERTIFIED FORENSIC
                                                  F        LOAN
                                  10    AUDITORS,
                                        A         et al.,
                                  11                    Defendantss.

                                  12
Northern District of California
 United States District Court




                                                        ndersigned, hereby certify that I am an employeee in the Offiice of the Clerk, U.S.
                                                I, the un
                                  13   Disstrict Court, Northern Diistrict of Callifornia.
                                  14
                                               That on n 11/28/2017 7, I SERVED   D a true and correct copyy(ies) of the attached, byy placing
                                  15   said copy(ies) ini a postage paid envelo  ope addressedd to the persson(s) hereinnafter listed, by
                                       deppositing said
                                                      d envelope in n the U.S. Mail,
                                                                                 M or by plaacing said coopy(ies) intoo an inter-off ffice delivery
                                                                                                                                                  y
                                  16   recceptacle locaated in the Cllerk's office..
                                  17
                                               Kimberrly S. Cromw
                                                                well
                                  18           1811 Anastasia
                                                    A         Driive
                                               Brentw
                                                    wood, CA 945 513
                                  19

                                  20

                                  21   Daated: 11/28/2
                                                     2017
                                  22
                                                                                            Suusan Y. Soonng
                                  23
                                                                                            Cllerk, Unitedd States Distrrict Court
                                  24

                                  25

                                  26                                                        Byy:_________
                                                                                                       __________________
                                                                                            V
                                                                                            Valerie Kyono, Deputy C
                                                                                                                  Clerk to the
                                  27                                                        Honorable DO
                                                                                            H           ONNA M. R RYU

                                  28
EXHIBIT FIVE
     Case 4:17-cv-02429-DMR Document 64 Filed 10/10/18 Page 1 of 2



                                                                Law Office of
                                                   Ronald H. Freshman, Esq.
________________________________________________________________________
                                                 222 West 6th Street, Suite 400
                                                        San Pedro, CA 90731
                                                          Office 858.756.8288
                                                             Fax 858.964.1728
                                                      rhf@freshmanlaw.com
October 10, 2018

Hon. Magistrate Donna Ryu
U.S. DISTRICT COURT - Northern Division
Courtroom 4, 3rd Floor
1301 Clay Street
Oakland, CA 94612

      RE:    Cromwell v. Certified Forensic Loan Auditors, et al.
             Case No. 4:17-cv-02429-DMR

Honorable Magistrate Ryu,
      On July 19, 2018, Andrew Lehman filed a Motion to Set Aside Default as to
Mr. Lehman. (Docket #36)     On August 30, 2018 the Court held a hearing on Mr.
Lehman’s motion, in which I appeared on behalf of Plaintiffs, and Mr. Lehman
appeared in pro per. It was my understanding at that hearing, this Court granted the
motion to set aside the default, specifically to Mr. Lehman. The Court indicated a
written order was to follow and that the Court granted Mr. Lehman permission to
appear telephonically at the Plaintiff’s Motion for Default Judgment as to Certified
Forensic Loan Auditors, as a courtesy to Mr. Lehman. (Docket #61 referencing
Docket #40) However no order on setting aside the default and instructing Mr.
Lehman to file a responsive pleading was forthcoming, only the order allowing Mr.
Lehman to attend the Default Judgment hearing.
      On September 10, 2018, the Court continued the Motion for Default
Judgment, setting the new hearing date for October 11, 2018. There is no mention of
Mr. Lehman’s Motion to Set Aside the Default Judgment. (Docket #62)


                                         1
      Case 4:17-cv-02429-DMR Document 64 Filed 10/10/18 Page 2 of 2



       On October 4, 2018, the Court continued the Motion for Default Judgment to
November 8, 2018, but this time also stated the hearing on Mr. Lehman’s motion to
Set Aside the Default Judgment is being set for November 8, 2018.
       This is confusing. I therefore respectfully request the Court to clarify if a
verbal order had in fact issued on August 30, 2018, setting aside the default. And if
so, that the attached [PROPOSED] Order be signed and Mr. Lehman be instructed to
respond.   Given the length of time that Mr. Lehman has been aware of the
Complaint, we had asked for the time to respond be 10 days; Mr. Lehman responded
that he needed 30 days as he is seeking counsel. Though arguably, he has had since
August 30, 2018 and this seems like another delay tactic.
       If no decision was made on August 30, 2018, then please clarify that no
decision was actually made and if you expect the parties to continue to argue the
Motion to Set Aside the Default as to Mr. Lehman.
Respectfully submitted,
LAW OFFICES OF RONALD H. FRESHMAN



RONALD H. FRESHMAN
Attorney for William J. Paatalo;
Associated Attorney for Kimberly Cromwell, in pro per


Cc:    Kimberly Cromwell
       William J. Paatalo

       ANDREW P. LEHMAN
       94 Bayou Lane
       Kemah, Texas 77565
       andrew@certifiedforensicloanauditors.com
       Plaintiff, pro se

       Certified Forensic Loan Auditors
       2600 South Shore Blvd., Number 300
       League City, Texas 77573 (mail)




                                            2
                                                                      1
                                                                                                   CERTIFICATE OF SERVICE
                                                                                          USDC Northern District Case No.: 4:17-cv-02429-DMR
                                                                      2
                                                                                I am employed in the County of Los Angeles, State of California. I am over the
                                                                      3
                                                                        age of 18 years and not a party to the within action. My business address is 222 West 6th
                                                                      4 Street, Suite 400, San Pedro, CA 90731. On February 20, 2019, I served the foregoing
                                                                        document described as DECLARATION OF KIMBERLY CROMWELL IN
                                                                      5 SUPPORT RESPONSE TO COURT’S ORDER TO SHOW CAUSE AS TO WHY
                                                                      6 MATTER SHOULD NOT BE DISMISSED on the interested parties in this action.
                                                                      7  X BY CM/ECF NOTICE OF ELECTRONIC FILING: I caused said document(s)
                                                                      8
                                                                        to be served by means of this Court’s electronic transmission of the Notice of Electronic
                                                                        Filing to the parties and/or counsel who are registered CM/ECF users, set forth in the
                                                                      9 service list obtained from this Court:
Law Offices of Ronald H. Freshman




                                                                     10
                                                                                                        ANDREW P. LEHMAN
                                                                                                             94 Bayou Lane
                                    222 West 6th Street, Suite 400




                                                                     11
                                                                                                         Kemah, Texas 77565
                                        San Pedro, CA 90731
                                         Tel. (858) 756‐8288




                                                                     12
                                                                                                 andrew@certifiedforensicloanauditors.com
                                                                     13                                      Plaintiff, pro se
                                                                     14
                                                                          X BY UNITED STATES MAIL: I am "readily familiar" with the practice of
                                                                     15   collection and processing correspondence for mailing. Under that practice, it would be
                                                                          deposited in a box or other facility regularly maintained by the United States Postal
                                                                     16
                                                                          Service with First-Class postage thereon fully prepaid that same day at San Pedro
                                                                     17   California, in the ordinary course of business. I am aware that on motion of party
                                                                          served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                     18   more than one day after date of deposit for mailing in affidavit.
                                                                     19
                                                                                                   Certified Forensic Loan Auditors, LLC
                                                                     20                                ATTN: EDGAR B PEASE, III
                                                                     21                            13101 W. Washington Blvd., Suite 444
                                                                                                           Los Angeles, CA 90066
                                                                     22
                                                                     23     X     (Federal) I declare that I am employed in the office of a member of the Bar of
                                                                          this Court, at whose direction the service was made.
                                                                     24
                                                                     25         Executed on February 20, 2019, at San Pedro, California.

                                                                     26                                         /s/ Melissa Alvarez
                                                                     27                                         MELISSA ALVAREZ

                                                                     28

                                                                                                          -4-
                                                                                          DECLARATION OF KIMBERLY CROMWELL
